IN THE
                         TENTH COURT OF APPEALS



                               No. 10-10-00012-CV

                     IN RE SEVEN-O CORPORATION II


                               Original Proceeding



                         MEMORANDUM OPINION


      The petition for writ of mandamus is denied.



                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition denied
Opinion delivered and filed January 27, 2010
[OT06]